Clarke, P. J. (concurring):
I concur in the opinion of Mr. Justice Laughlin. In People v. Fish (169 App. Div. 22) I concurred in the reversal of the judgment of conviction on the distinct .ground that “defendant was indicted under one clause of a section of the Penal Law, and the conviction is sought to be sustained under another which is not applicable.” He has now been indicted under the proper clause, and it cannot be held that he is put in jeopardy a second time for the same offense. (See Const. art. 1, § 6.)